           Case 5:20-cv-00016-R Document 25 Filed 06/05/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

DANNY R. CAMPELL,                                   )
                                                    )
                                                    )
               Petitioner,                          )
                                                    )
v.                                                  )       Case No. CV-20-16-R
                                                    )
CARL BEAR, Warden,                                  )
                                                    )
               Respondent.                          )

                                               ORDER

       Before the Court is the Tenth Circuit’s limited remand directing the Court to

consider whether Petitioner is entitled to a certificate of appealability. Doc. No. 23. Upon

consideration of the record, the Court denies Petitioner a certificate of appealability.

       Under Rule 11 of the Rules Governing Section 2254 Proceedings, the Court must

issue or deny a certificate of appealability when it enters a final order adverse to a

petitioner. The Court finds that no reasonable jurists would debate the procedural dismissal

of the instant petition, and declines to issue a certificate of appealability. See Slack v.

McDaniel, 529 U.S. 473, 484 (2000)(“When the district court denies a habeas petition on

procedural grounds without reaching the prisoner’s underlying constitutional claim, a COA

should issue when the prisoner shows, at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and that jurists

of reason would find it debatable whether the district court was correct in its procedural

ruling.”). In light of Petitioner’s history of repeated § 2254 filings directed at the same
          Case 5:20-cv-00016-R Document 25 Filed 06/05/20 Page 2 of 2



conviction, as addressed in the Report and Recommendation, the Court finds Petitioner

cannot meet this standard. Accordingly, the Court denies a certificate of appealability.

       IT IS SO ORDERED this 5th day of June 2020.
